179 S.W.3d 396 (2005)
Charles BIONDO, Appellant,
v.
UNION INSURANCE COMPANY OF PROVIDENCE, Respondent.
No. ED 86301.
Missouri Court of Appeals, Eastern District, Division Two.
December 6, 2005.
Donald V. Nangle, Attorney at Law, St. Louis, MO, for Appellant.
Robert W. Cockerham, John F. Mahon, Brown and James, P.C., St. Louis, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.


*397 ORDER

PER CURIAM.
Appellant, Charles Biondo ("Biondo"), appeals the judgment of the Circuit Court of St. Charles County granting summary judgment in favor of Respondent, Union Insurance Company of Providence ("Union Insurance"). Biondo had filed an action against Union Insurance for breach of his insurance policy and sought compensation for damage to the foundation of his home. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.